Hr. Justice Worthington delivered the opinion of the court. This action was brought to foreclose a mortgage securing a promissory note for $500. Defendants in error claim that the note is paid. Plaintiff in error denies payment. This is the only issue in the case. The testimony is squarely conflicting. It would serve no useful purpose to review or analyze it. There is abundant evidence to sustain the finding of the chancellor that the note has been paid if the witnesses who testified to its payment told the truth. He saw and heard them, and for this reason was better qualified to pass upon their testimony than we are. Findings of facts by the chancellor upon oral evidence will not be disturbed unless clearly against the preponderance of evidence. Burgett et al. v. Osborne et al., 172 Ill. 227. Judgment affirmed.